—In an action to recover damages for fraud and tortious interference with contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated September 22, 1998, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs allegations, even if true, failed to set forth the requisite elements to support viable claims to recover damages for fraud or tortious interference with contract (see generally, Murtha v Yonkers Child Care Assn., 45 NY2d 913, 915; EDP Hosp. Computer Sys. v Bronx-Lebanon Hosp. Ctr., 212 AD2d 570; Strasser v Prudential Sec., 218 AD2d 526, 527; Glenn Partition v Trustees of Columbia Univ., 169 AD2d 488, 489). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.